121 F.3d 565
Alan RICHARDS, et al., Plaintiffs-Appellants,v.LLOYD'S OF LONDON, an unincorporated association,Corporation of Lloyd's, aka Society of Lloyd's,aka The Society and Council of Lloyd's,Defendants-Appellees.John R. NORTON, III;  Doris S. Norton;  Diane B. Allison;Charles G. Bentzin;  F.M. Binkley;  Delmar A. Brady;  SammeJo Brady;  George Maning Close;  Russell M. Collins;  PeterDwares;  Robert Flesvig;  Donald P. Gallop;  Charles A.Gerlach, Jr.;  Robert W. Gerwig;  Richard C. Henry;  MichaelC. Hirsh;   R. William Johnston;  James H. Kayian;  JoanneS. Kayian-Olooney;  Suzanne Kayian;  Lowell Conrad Lundell;Judith M. Ott;  H.E. Rainbolt;  David L. Rosenblatt;  RayMorse Sanderson;  Claire Tillman;  Warren G. Vander Voort;Peter Beck;  Harold Franz Ilg;  John C. Griffin;  TedKosloff;  Francis J. Milon;  Glen R. Mogan;  Melanie M.Norton;  Joseph F. Weller, Plaintiffs-Appellants,v.LLOYD'S OF LONDON, an unincorporated association;Corporation of Lloyd's, aka Society of Lloyd's,aka The Society and Council of Lloyd's,Defendants-Appellees.
Nos. 95-55747, 95-56467.
United States Court of Appeals,Ninth Circuit.
Aug. 22, 1997.

Before:  HUG, Chief Judge.

ORDER

1
Prior report:  107 F.3d 1422.


2
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.